Citation Nr: 1232758	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis and scoliosis with hemivertebra L4. 
	
2.  Entitlement to a compensable evaluation for a right ovary cyst, originally claimed as a left ovary cyst. 

3.  Entitlement to an increased rating for asthma, rated as 10 percent disabling prior to March 14, 2006, and 30 percent disabling from March 14, 2006. 

4.  Entitlement to service connection for a disability of the bilateral wrists, to include carpal tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1983 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas and a September 2009 rating decision issued by the RO in Waco, Texas.  Jurisdiction over the claims file is currently held by the Waco RO. 

In the September 2011 substantive appeal, the Veteran reported that her service-connected low back disability has resulted in a condition of the cervical spine.  
The issue of entitlement to service connection for a cervical spine disability, to include as secondary to service-connected lumbar spondylosis and scoliosis with hemivertebra L4, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for asthma and entitlement to service connection for a bilateral wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spondylosis and scoliosis with hemivertebra L4 manifests orthopedic impairment including pain and forward flexion limited to 50 degrees without ankylosis or incapacitating episodes requiring bedrest prescribed by a physician. 

2.  The competent and credible lay evidence establishes that the Veteran's lumbar spondylosis and scoliosis with hemivertebra L4 has demonstrated neurological impairment of the left lower extremity that most nearly approximates mild incomplete paralysis of the sciatic nerve. 

3.  The Veteran is service-connected for a cyst of the right ovary.  

4.  The Veteran underwent a right salpingo-oophrectomy on July 25, 2005; prior to that date, or from three months after surgery, she did not undergo treatment for any symptoms of the right ovarian cyst. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for orthopedic impairment from lumbar spondylosis and scoliosis with hemivertebra L4 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a disability rating of 10 percent, but not higher, for neurological impairment of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.123, 4.124a, Diagnostic Code 8520.

3.  For the period prior to July 25, 2005, the criteria for a compensable rating for a right ovary cyst are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.116, Diagnostic Codes 7615, 7620. 

4.  For the period from July 25, 2005 through October 24, 2005, the criteria for a 100 percent rating for a right ovary cyst, status post right salpingo-oophrectomy, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.116, Diagnostic Code 7619. 

5.  For the period beginning October 25, 2005, the criteria for a compensable rating for a right ovary cyst, status post right salpingo-oophrectomy, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.116, Diagnostic Code 7619. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a November 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the July 2010 and January 2012 supplemental statements of the case (SSOCs).  Therefore, any timing deficiency has been remedied.


Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and medical records from Brooke Army Medical Center (BAMC) pertaining to the back and right ovary disabilities. Additionally, the Veteran was provided proper VA examinations in January 2005, September 2009, and August 2010 in response to her claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Increased Rating Claims

The Veteran contends that increased ratings are warranted for her service-connected low back disability and right ovary cyst.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Low Back Disability

Service connection for lumbar spondylosis and scoliosis with hemivertebra L4 was granted in a March 2005 rating decision with an initial noncompensable evaluation assigned effective October 1, 2004.  An increased 20 percent evaluation was assigned in the May 2006 rating decision effective July 26, 2006.  The Veteran's low back disability evaluation was then reduced to 10 percent disabling in the September 2009 rating decision on appeal effective September 4, 2009, but the 20 percent evaluation was restored in a February 2011 rating decision.  Effectively, the disability has been rated as 20 percent disabling throughout the claims period.  The Veteran contends that an increased rating is warranted based on functional impairment resulting from pain in the low back and left lower extremity.  

The service-connected back disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral or cervical strain.  
This disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar or entire spine is fixed in flexion or extension and the ankylosis results in certain enumerated impairments.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (5).

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  

With respect to limitation of motion of the lumbar spine, the Board finds that the medical evidence of record does not establish that the Veteran manifests forward flexion limited to 30 degrees or less, or favorable ankylosis of the spine, as required for a 40 percent evaluation.  The Veteran's lumbosacral range of motion was most limited at the August 2010 VA examination when forward flexion was measured to 50 degrees and the combined range of motion was measured to 150 degrees.  In addition, neither the August 2010 or September 2009 VA examiners identified any ankylosis of the Veteran's thoracolumbar spine.  These findings clearly do not most nearly approximate the criteria associated with an increased 40 percent evaluation.  

The functional impairment associated with the Veteran's low back disability also does not most nearly approximate a higher evaluation.  Although the August 2010 examiner noted that the Veteran reported pain throughout range of motion testing, there was no additional loss of motion with repetitive testing.  The Court of Appeals for Veterans Claims (Court) has held that while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant); Spurgeon  v. Brown, 10 Vet. App. 194 (1997) (38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).  In this case, the Veteran did not manifest any additional loss of spinal motion during repetitive testing upon VA examinations in August 2010 and September 2009, despite complaints of pain during range of motion exercises.  Thus, objective testing does not show functional impairment that most nearly approximates forward flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

The Board has also considered the Veteran's statements regarding the functional impairment resulting from her low back disability.  In the April 2010 notice of disagreement, she reported that she had difficulty performing housework, driving and sitting.  In June 2011, the Veteran and a friend described her difficulties with mobility and pain and its impact on her ability to drive, perform household tasks, and shop.  The Veteran and her friend are certainly competent to describe the effect of her disability on her daily life, but the Board finds that the objective medical evidence is more probative with respect to determining whether the Veteran's disability most nearly approximates forward flexion limited to 30 degrees and/or favorable ankylosis, i.e. fixation of the spine.  The lay statements clearly demonstrate that the Veteran has maintained some useful motion of her spine and it is therefore not ankylosed, and the Board cannot conclude that forward flexion is limited to 30 degrees or less based on the medical and lay evidence.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion and functional impairment of the lumbar spine.  

The Veteran was diagnosed with degenerative disc disease of the lumbar spine by the August 2010 VA examiner.  Although service connection has not been specifically established for lumbar disc disease, manifestations of degenerative disc disease of the lumbar spine have not been clinically dissociated from the service-connected lumbar spine disability.  As such, the criteria pertaining to intervertebral disc syndrome are for application.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

In this case, the medical and lay evidence does not establish that the Veteran has been prescribed any periods of bedrest by a physician.  The Veteran denied experiencing any periods of incapacitation during the September 2009 and August 2010 VA examinations, and treatment records do not document any prescribed bedrest.  Therefore, the record does not establish that the Veteran has experienced incapacitating episodes as defined by VA for a period of at least 4 to 6 weeks during the claims period.  An increased rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is therefore not warranted.

In sum, the Veteran's orthopedic impairment of the lumbar spine is appropriately rated as 20 percent disabling  throughout the claims period.  While an increased rating is not warranted for the orthopedic component of this disability, the general rating formula does provide for separate ratings for neurologic manifestations of a back disability.  Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  

The Board finds that a separate 10 percent rating is warranted for the Veteran's neurological impairment of the left lower extremity under Diagnostic Code 8520, pertaining to paralysis of the sciatic nerve.  Under this diagnostic code, incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular atrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran has consistently reported experiencing numbness in her left thigh.  Although she denied any numbness in the leg during the September 2009 VA examination, the Veteran clarified in an April 2010 statement that she had not experienced numbness at the time of the examination, but had periodic numbness, weakness, and spasms in the left leg.  The Veteran's statements regarding numbness and radiating pain are competent and credible, and a separate 10 percent evaluation is warranted throughout the claims period for mild incomplete paralysis of the left sciatic nerve.  The Board finds that a rating in excess of 10 percent is not warranted as the evidence does not demonstrate incomplete paralysis that most nearly approximates moderate.  The Veteran has reported only periodic numbness in the left leg and neurological examination of the lower extremities was normal at both the September 2009 and August 2010 VA examinations.  The August 2010 VA examiner also noted that a recent MRI did not demonstrate nerve root entrapment.  

The Veteran's service-connected low back disability therefore warrants a 20 percent evaluation for orthopedic impairment and a separate 10 percent evaluation for neurological impairment of the left lower extremity.  The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any other increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Right Ovary Cyst

As a preliminary matter, the Board notes that there is some disagreement in the record over the characterization of the Veteran's service-connected ovarian cyst disability at issue.  The original October 2004 claim for service connection specifies a cyst of the left ovary, and service connection for a left ovarian cyst was granted in a March 2005 rating decision with a noncompensable evaluation assigned effective October 1, 2004.  The code sheets associated with various rating decisions dated throughout the claims period have also identified the service-connected disability as a left ovary cyst.  However, in the July 2005 claim for an increased rating, the Veteran stated that the award of service connection for a left ovarian cyst was in error and it was the right ovary that manifested a cyst.  The Board also notes that a July 2005 addendum opinion to a report of a January 2005 clinical examination, from a VA contract examiner, clarified that the correct diagnosis for the Veteran's condition, based on review of a report of a March 2005 ultrasound, was a right ovarian cyst.  Furthermore, the RO has consistently characterized the issue on appeal as entitlement to a compensable rating for a right ovary cyst (claimed as a left ovarian cyst).  Thus, the Board finds that the record establishes that the Veteran is actually service-connected for a cyst of the right ovary and will determine the correct disability rating for this disability.  

The Veteran's right ovary cyst is currently rated as noncompensably disabling by analogy under Diagnostic Code 7620 for atrophy of the ovaries.  Under this diagnostic code, a maximum noncompensable evaluation is warranted for complete atrophy of both ovaries.  38 C.F.R. § 4.116, Diagnostic Code 7620 (2011).  

After review of the evidence, the Board finds that the Veteran's disability is more properly rated under Diagnostic Code 7615 for ovary disease, prior to July 25, 2005, and under Diagnostic Code 7619 for removal of the right ovary, from July 25, 2005.  

On July 25, 2005, the Veteran underwent a right salpingo-oophrectomy due to her right ovarian cyst.  During a pre-surgical examination in July 2005, the Veteran's physician observed that the right ovary cyst had increased in size compared to the findings of an earlier March 2005 ultrasound.  The Veteran had reported right lower quadrant pain associated with the cyst and because of the risk of malignancy surgery was recommended.  Diagnostic Code 7619 provides for a 100 percent rating for three months after removal of the ovary and a noncompensable rating thereafter.  Thus, under Diagnostic Code 7619, the Veteran's disability warranted a 100 percent rating from July 25, 2005 through October 24, 2005 and a noncompensable evaluation from October 25, 2005.  The record does not demonstrate any relevant complaint or abnormal finding status post surgery.

The Board has also considered whether a compensable rating is warranted for the period prior to July 25, 2005.  Diagnostic Code 7615 for rating ovary disease, injury or adhesions, provides for a noncompensable evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615.  Prior to July 25, 2005, the Veteran complained of right lower quadrant pain during a July 2005 examination at the BAMC, but during a January 2005 VA contract examination she denied receiving any treatment for the condition or experiencing any functional impairment.  The Veteran has also not reported undergoing any treatment for symptoms of the right ovarian cyst prior to July 25, 2005, and a compensable evaluation is therefore not warranted during this period under Diagnostic Code 7615.  

Finally, the Board has considered the implications of the changes in the diagnostic code assigned to the Veteran's disability and recognizes that any change in a diagnostic code by VA must be specifically explained.   Pernorio v. Derwinski, 2 Vet. App. 625 (1992).   The Veteran's right ovarian cyst was previously rated under Diagnostic Code 7620 for atrophy of the ovaries.  Although not a protected rating under 38 C.F.R. § 3.951(b) because it was not in effect for 20 years, there is still a question of whether the modification of the diagnostic code may be considered a severance.  This matter was addressed by the Federal Circuit Court.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).

Essentially, it has consistently been found that the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").  In the Read case, the Federal Circuit noted that the purpose of section 1159 was to protect veterans with long-standing determinations of service connection from suddenly having that determination stripped.  It found that to determine that the change of the situs of the disability (or the diagnostic code associated with it) was a severance of one service-connected disability and the establishment of another, where the cause of the disability and the resultant functional impairment were the same, would "ill-serve the purpose of the statute." The Federal Circuit also found its view was consistent with the interpretation of the statute by VA General Counsel (in VAOPGCPREC 50-91 and 13-92) and by the Court in Gifford v. Brown, 6 Vet. App. 269 (1994).  See Read, supra.

In this case, the assignment of a rating under Diagnostic Code 7615 prior to July 25, 2005, and under Diagnostic Code 7619 from July 25, 2005, does not constitute a severance.  Instead, the Board has determined that diagnostic codes different from that originally assigned are more accurate descriptors of the service-connected disability, i.e. removal of the right ovary due to a service-connected cyst, and its resulting disability and impairment.  The assignment of Diagnostic Code 7615 results in no change in the rating assigned for the disability at issue prior to July 25, 2005, and assignment of Diagnostic Code 7619 from July 25, 2005 results in a higher compensatory benefit to the Veteran for the period from July 25, 2005 through October 24, 2005.  Therefore, the assignment of different diagnostic codes does not result in an improper severance of service connection for the Veteran's right ovary cyst, status post right salpingo-oophrectomy.

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this period because the preponderance of the evidence is against any additional increased ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extrascheduar Rating

The Board has considered whether the Veteran is entitled to consideration of an extra-scheduler rating for the service-connected disabilities discussed above. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture as to the low back or right ovary cyst disabilities that the available schedular evaluations for the service-connected disabilities are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disabilities.  There is no competent credible evidence of record that the Veteran has symptoms of any of the disabilities which are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted. 

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran has not asserted, and it has not been reasonably raised by the record, that the Veteran is rendered unemployable due to any service-connected disability discussed above, either singularly or in combination. Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.


ORDER

Entitlement to a rating in excess of 20 percent for orthopedic impairment from lumbar spondylosis and scoliosis with hemivertebra L4 is denied. 

A separate 10 percent rating, but not higher, for neurological impairment of the left lower extremity from lumbar spondylosis and scoliosis with hemivertebra L4 is granted.

Entitlement to a compensable evaluation for a right ovary cyst prior to July 25, 2005 is denied.  

Entitlement to a 100 percent rating for a right ovary cyst, status post right salpingo-oophrectomy, for the period from July 25, 2005 through October 24, 2005 is granted.

Entitlement to a compensable rating for a right ovary cyst, status post right salpingo-oophrectomy, for the period from October 25, 2005 is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the claims for an increased rating for asthma and service connection for a bilateral wrist disability.  The Veteran has reported undergoing treatment at BAMC for her service-connected asthma and wrist disabilities.  The Board notes that the claims file currently contains some clinical records from BAMC, but these records pertain to the Veteran's low back, right ovary cyst, and July 2005 right salpingo-oophorectomy.  VA is required to make reasonable efforts to help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

In a December 2005 statement, the Veteran reported daily use of an inhaler prescribed by her physician at BAMC.  Along with the statement, she submitted a copy of her prescription for an Azmacort inhaler.  In an April 2009 statement, the Veteran's representative argued that an increased rating was warranted for the Veteran's asthma as the Azmacort inhaler included corticosteroids as an active ingredient.  The intermittent use of systemic corticosteroids is associated with an increased 60 percent evaluation under Diagnostic Code 6602 for rating bronchial asthma.  However, the Veteran's medication history dating from November 2005 at the San Antonio VA Medical Center (VAMC) does not document any treatment with corticosteroids for asthma and the Veteran demonstrated normal spirometry upon VA examination in January 2005 and February 2006.  The current record before the Board also does not indicate how long the Veteran used an Azmacort inhaler.  Therefore, treatment records from BAMC pertaining to the Veteran's asthma are extremely relevant to the current claim for an increased rating.  

Regarding the claim for a bilateral wrist disability, the Veteran reported in August 2005 that carpal tunnel syndrome was diagnosed by her physician at BAMC within a year from her retirement from active duty service.  The Veteran has maintained throughout the claims period that she received a diagnosis and treatment for carpal tunnel syndrome at BAMC.  As there is conflicting evidence in the record regarding whether the Veteran currently has carpal tunnel syndrome, efforts must be made to obtain the Veteran's complete records from BAMC.  

The Board also finds that the Veteran should be provided another VA examination to determine the nature and etiology of the claimed wrist disability.  The Veteran was previously examined by VA physicians in December 2005 and May 2009.  Although carpal tunnel was not identified upon physical examination or nerve conduction studies, the May 2009 VA examiner rendered a diagnosis of chronic strain of the right and left hands.  Unfortunately, a medical opinion addressing the etiology of the condition was not provided.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, another VA examination with an accompanying medical opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a medical release form and specifically asked to authorize VA to obtain medical treatment records from Brooke Army Medical Center (BAMC). 

2.  If a valid medical release form is received, obtain records of treatment from BAMC pertaining to the Veteran's asthma and bilateral wrist disability.  If unsuccessful in obtaining this evidence, inform the Veteran and her representative and request them to provide the outstanding evidence.

3.  Following completion of the action requested above, if additional clinical evidence is received with regard to the Veteran's asthma, schedule the Veteran for a VA examination with an appropriate examiner to determine the current nature and severity of the Veteran's asthma.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examination report should document that the claims file was reviewed.

All tests and studies deemed necessary by the examiner should be performed, to include pulmonary function testing.  

4.  Afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the claimed bilateral carpal tunnel syndrome.  The Veteran's claims file must be made available to the examiner and the examination report should document that the claims file was reviewed.

All tests and studies deemed necessary by the examiner should be performed.  Based on the physical examination and review of the claims file, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed bilateral wrist or hand disability is etiologically related to the Veteran's active duty service, to include an October 1987 left hand injury and many years of clerical duties including typing.  

A complete rationale should be provided for all expressed opinions.

5.  Thereafter, readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


